Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2014

                                       No. 04-14-00235-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                        Gustavo Martinez,
                                            Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                 Trial Court No. CC341867
                      The Honorable Michael La Hood, Judge Presiding


                                         ORDER

        On June 25, 2014, we abated this appeal to the trial court for the entry of findings of fact
and conclusions of law. On June 30, 2014, a supplemental clerk’s record was filed containing
the trial court’s findings of fact and conclusions of law. It is therefore ORDERED that this
appeal is REINSTATED on the docket of this court. The State’s brief must be filed no later than
thirty days from the date of this order.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court